CORRECTED NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcie Clarke on 05/3/2022 and 8/8/2022.
The application has been amended as follows: 
1. (Amended) A VHH chain of an anti-PD-L1 nanobody, wherein the amino acid sequence of the VHH chain comprises any one of SEQ ID NOs.: 2-8, 10-11, 13-17, 19, 21-44, 46-49, 51-62, 64-69, 71-73, and 75-150.

2. (Amended) The VHH chain of an anti-PD-L1 nanobody according to claim 1, wherein the amino acid sequence of the VHH chain comprises 

3. (Amended) The VHH chain of an anti-PD-L1 nanobody according to claim 1, wherein the amino acid sequence of the VHH chain comprises any one of SEQ ID NOs.: 3-5, 7, 13-17, 19, 21-23, 25-26, 28-33, 36-39, 41-44, 46-49, 51-57, 59-60, 62, 64, 66, 68-69, 75-76, 78, 80-81, 83, 85-86, 88-90, 92-95, 97-99, 101-104, 108, 113, 117-119, and 123.

4. (Amended) The VHH chain of an anti-PD-L1 nanobody according to claim 1, wherein the amino acid sequence of the VHH chain comprises any one of SEQ ID NOs.: 58 and 61.

5. (Amended) The VHH chain of an anti-PD-L1 nanobody according to claim 1, which has a very high specificity or selectivity for PD-L1 [[(]]relative to PD-L2[[)]] and has a selectivity ratio [[(such as a ratio]] of [[OD value)(]]PD-L1/PD-L2[[)]] as high as ≥20

6. An immunoconjugate, wherein the immunoconjugate comprises:
(a) the VHH chain of the anti-PD-L1 nanobody according to claim 1; and
(b) a conjugating part selected from the group consisting of a detectable marker, drug, toxin, cytokine, radionuclide, and enzyme.

7. (Amended) A pharmaceutical composition comprising:
(i) the VHH chain of the anti-PD-L1 nanobody according to claim 1, [[, ]]or an  immunoconjugate  comprising the VHH chain of the anti-PD-L1 nanobody; and
(ii) a pharmaceutically acceptable carrier.

8. (Amended) The pharmaceutical composition according to claim 7, wherein the amino acid sequence of the VHH chain comprises 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Guy et al. (US Patent 8,907,065) is the closest prior art made of record. Guy et al. teach nanobodies raised against PD-L1 comprising 3 CDRs and 4 framework regions. However, the nanobodies taught by Guy et al. do not teach or suggest the instantly claimed VHH sequences. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643